Rosenberger, J. P.
(dissenting.) I respectfully dissent. Since I believe that the audibility hearing was a material stage of *180the proceedings at which defendant had a right to be present under CPL 260.20 (see, People v Cain, 76 NY2d 119, 121 [harmless error analysis inapplicable to denial of right to be present]), the judgment should be reversed and the matter remanded for a new trial. Although defense counsel made no further objection once his request concerning defendant’s presence was denied, the issue is preserved for our review because under CPL 470.05 (2), a party who unsuccessfully seeks a particular ruling is deemed to have protested the court’s disposition of the matter.
The majority acknowledges that this appears to be an issue of first impression for New York State courts. For the following reasons, our precedents and the policy behind CPL 260.20 do not logically support the majority’s absolute rule that an audibility hearing can never be a material stage of the trial. It seems clear, at least under the circumstances of this case, that defendant had the right to be present. Given that only he and the undercover knew the facts surrounding the videotaped incident, defendant should not have been denied the opportunity to elucidate or contradict the court’s interpretation of the words spoken by defendant on this barely audible tape.
While our courts have not directly addressed this question, New York case law implicitly supports the defendant’s right to attend an audibility hearing, at least when the disputed tape contains his own statements (compare, People v Stevens, 221 AD2d 937, lv denied 88 NY2d 854 [audibility hearing not material stage of proceedings for defendant who neither took part in nor witnessed taped conversations]). Certainly, the majority has not cited, nor can we discover, any New York State case denying a defendant the right to be present at an audibility hearing concerning a tape containing his statements. To the contrary, numerous cases mention a defendant’s active participation in such hearings (e.g., People v Arroyave; 63 AD2d 127, 130, mod on other grounds 49 NY2d 264; People v Hochberg, 87 Misc 2d 1024, 1032, affd 62 AD2d 239). True, these cases do not go so far as to say that the defendants had a right to be present. However, they do undermine the majority’s conclusion that a defendant would never have anything meaningful to contribute to an audibility determination.
The majority cites In re Audibility of Certain Recorded Conversations (691 F Supp 588, 596-599) for the proposition that not even defense counsel, let alone a defendant himself, has the right to attend an audibility hearing. Federal cases such as this are of interest, but hardly controlling, because the right to *181be present at material stages of the trial is broader under New York law than under Federal law.
In determining whether a defendant has the right to attend a pretrial hearing, the “key factor is whether the proceeding involved factual matters about which defendant might have peculiar knowledge that would be useful in advancing the defendant’s or countering the People’s position” (People v Dokes, 79 NY2d 656, 660). The majority’s conclusion that the audibility of the tape was a purely discretionary matter for the Trial Judge is both illogical and inconsistent with well-settled precedents involving a defendant’s right to attend other pretrial proceedings.
For instance, a defendant must be allowed to attend voir dire (.People v Antommarchi, 80 NY2d 247) and Sandoval hearings on admissibility of a defendant’s prior bad acts (People v Dokes, supra, at 660). In both these situations, as in an audibility hearing, the ultimate question to be answered is a legal question, such as whether the proffered evidence is more prejudicial than probative. However, this legal conclusion necessarily depends on the resolution of disputed factual issues. For this reason, our courts give the defendant the opportunity to contribute his version of the facts (People v Dokes, supra, at 661 [defendant’s presence at Sandoval hearing helps ensure that court’s decision will not turn on prosecutor’s unrebutted view of the facts]). By contrast, it was not considered necessary for a defendant to be present at a precharge conference concerning the scheduling of the rest of the trial and the court’s proposed concluding instructions to the jury, since these were purely “questions of law or procedure” (People v Velasco, 77 NY2d 469, 472).
Nothing could be more fact specific than the audible reliability of a particular tape that is being offered as an accurate record of a defendant’s incriminating words and behavior. Significantly, in People v Stevens (supra), the Court deemed the defendant’s presence at the audibility hearing unnecessary, not because the hearing solely involved questions of law, but because he had no personal knowledge of the events on the tape and thus could not offer an informed alternative to the People’s position. This reasoning indicates that an audibility hearing is a factual inquiry to which a defendant could meaningfully contribute, where, as here, he was personally involved in the recorded interaction. In their brief, the People tacitly concede the relevance of a participant’s explanatory testimony to audibility when they claim that any ambiguity in *182the tape was dispelled by the undercover officer’s trial testimony.
The People maintain that the issue at the hearing is not the accuracy of what was said, but merely whether the tape was sufficiently audible for the jury to be able to comprehend it without undue speculation. This distinction makes no sense at all. The words on a tape might seem unambiguous to the court until a participant plausibly suggests that he actually said different but similar-sounding words. A tape should not be deemed “audible” merely because a nonparticipant listener can easily jump to the wrong conclusion. One may be “speculating” without realizing it. The legal conclusion that the tape is sufficiently “audible” to be played for the jury rests on the uniquely factual determination that the tape would give the listener an accurate impression of events (see, United States v Murgas, 967 F Supp 695, 709 [in context of audibility hearing, stating that “(t)ape recordings generally are admissible upon a showing of authenticity, accuracy, and relevance”]). Given that many of the words on this tape áre indistinct or sound like other words, and that sometimes one cannot tell who is speaking crucial phrases, it was reversible error for defendant to be denied the right to be present at this material stage of the proceeding and the opportunity to help the court assess the accuracy of the tape. Since harmless error analysis does not apply here, the legal effect of the erroneous ruling is not mitigated, as the majority suggests, by the fact that defendant had other opportunities to hear the tape and to attack it at trial.
Nardelli and Rubin, JJ., concur with Williams, J.; Rosenberger, J. P., dissents in a separate opinion.
Judgment, Supreme Court, New York County, rendered November 1, 1996, affirmed.